929 F.2d 692Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert L. JOHNSON, Plaintiff-Appellant,v.FAIRFAX COUNTY JAIL, ARCHIVES DIVISION, United StatesDepartment of Justice, Federal Bureau ofInvestigation, Defendants-Appellees.
No. 90-6689.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 22, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-90-587-3)
Robert L. Johnson, appellant pro se.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Robert L. Johnson appeals from the district court's denial of his petition for writ of mandamus.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Fairfax County Jail, CA-90-587-3 (E.D.Va. Oct. 25, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.